     Case: 1:17-md-02804 Doc #: 3343 Filed: 06/17/20 1 of 4. PageID #: 495686




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                   )   MDL 2804
 OPIATE LITIGATION                              )
                                                )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                      )
                                                )   Judge Dan Aaron Polster
 All Cases                                      )
                                                )   ORDER
                                                )

       Plaintiffs’ Executive Committee filed a Motion to Compel Defendant AmerisourceBergen

to Produce Discovery Improperly Withheld and to Show Cause Why It Should Not Be Sanctioned

for Its Discovery Misconduct. Doc. #: 3300. Defendant AmerisourceBergen (“ABDC”) opposes

the Motion. Doc. #: 3322. Plaintiffs filed a reply (Doc. #: 3332) and ABDC filed a sur-reply (Doc.

#: 3342).

       This multidistrict litigation was established to, in part, provide for consolidated discovery

in what are now nearly 3,000 cases from around the country. See JPML Transfer Order,

Doc. #: 328 at 3. The Track One cases—which ultimately included cases brought by Cuyahoga

and Summit counties in Ohio—were the first to proceed to discovery over two years ago.

Consequently, the proper scope of Track One discovery was the subject of considerable attention

by the Court and the parties. In Discovery Ruling Nos. 2 and 3, Special Master Cohen ruled on the

geographic scope and distinguished “Category One Discovery” and “Category Two Discovery.”

Category One includes Defendants’ centralized, broadly applicable information, and the Special

Master ordered the scope of this discovery is nationwide. Discovery Ruling No. 2, Doc. #: 693 at

4. Accordingly, in Track One, Defendants were required to produce on a nationwide basis

documents related to marketing and promotion, brand planning and strategy, sales training and
     Case: 1:17-md-02804 Doc #: 3343 Filed: 06/17/20 2 of 4. PageID #: 495687




sales bulletins, prescriber educational materials, distribution monitoring, advocacy groups,

speakers bureau programs, continuing medical education, diversion, suspicious order reports,

adverse event reports, and regulatory activity. Id. Category Two includes Defendants’

decentralized, customer-specific materials, and ultimately the Special Master limited the scope of

Category Two discovery to Summit and Cuyahoga counties only. Id.; Discovery Ruling No. 3,

Doc. # 762 at 4. 1

        Just prior to the start of the Track One trial on October 21, 2019, the Plaintiffs reached a

settlement with certain defendants, including ABDC, and the claims against those defendants were

dismissed. Doc. #: 3268. The Court then implemented a “hub and scope” strategic remand process

to more efficiently resolve various legal issues and claims in the MDL. See Suggestions of Remand,

Doc. ##: 2941, 3059. Cases were remanded to three federal courts and have continued or will

continue with discovery to supplement the common discovery obtained through the MDL. Several

defendants, including ABDC, also are defending claims in state courts. Case Management Order

One and Discovery Ruling No. 22 require Defendants to reproduce into the MDL Repository any

documents produced in these federal and state court cases. Doc. #: 232 at 15, ¶9.k; Doc. #: 2576;

see also Amendment to Discovery Ruling No. 22, Doc. #: 2712.

        Plaintiffs’ Executive Committee now asserts ABDC produced documents in the MDL

Repository months after the Track One settlement that fall within Category One and should have

been produced in Track One. The PEC states the documents are relevant, directly contradict factual

and legal positions taken by ABDC, and/or pertain to witnesses previously deposed. In the Motion

and reply brief, the PEC identifies 110 exemplar documents that it claims are evidence of a



1
  Initially, Category Two encompassed seven states. The Special Master later determined that, while evidence from
these states would have relevance in Track One, the scope was not proportional to the needs of the case. Doc. #: 762
at 3–4.

                                                         2
     Case: 1:17-md-02804 Doc #: 3343 Filed: 06/17/20 3 of 4. PageID #: 495688




“systematic failure” by ABDC to respond to discovery. 2 Doc. ##: 3300 at 3, 3332-1. Plaintiffs ask

the Court to sanction ABDC for discovery misconduct.3

        ABDC responds that it did not commit any discovery violations and asserts this is merely

a good faith dispute over whether certain documents are responsive. Doc. #: 3322 at 10–11; Doc.

#: 3342 at 4–5. ABDC provides varying reasons why it did not produce the 110 documents

identified by Plaintiffs in Track One. Responding specifically regarding 19 documents it

designates as examples, ABDC states: eight were produced in Track One 4; a near duplicate of one

was produced in Track One 5; four did not include agreed search terms 6; two fall within Category

Two and outside the geographic scope of Track One 7; and four were “deemed non-responsive

during initial review and then subsequently deemed responsive when ABDC moved to broader

global discovery” after Track One settled. 8 The latter two explanations illuminate the dispute, as

Plaintiffs claim all documents easily fall within Category One and therefore should have been

produced in Track One.

        The Court agrees with the parties and the Special Master that perfection is not the standard

for discovery in this extraordinarily complex litigation. See Doc. #: 3322 at 12 (citations omitted).

However, good faith compliance with discovery obligations is expected from all parties and is

critical to achieving a fair trial and/or a just resolution. As consolidated discovery is a primary

purpose of this MDL, the MDL Court has an obligation to ensure it has been and continues to be



2
  Plaintiffs describe certain documents as being shared among ABDC’s co-defendants, and those co-defendants also
did not produce the documents in Track One discovery, but presently Plaintiffs only address alleged discovery
misconduct by ABDC.
3
  Plaintiffs’ Motion is labeled as a motion to compel, but as ABDC points out, Plaintiffs’ are not seeking to compel
the production of any documents.
4
  Doc. #: 3322 at 10 n.4.
5
  Doc. #: 3342 at 5 n.4.
6
  Doc. #: 3322 at 11 n.7; Doc. #: 3342 at 4 n.2.
7
  Doc: #: 3322 at 10–11 n.5.
8
  Doc. #: 3322 at 11 n.8.

                                                         3
     Case: 1:17-md-02804 Doc #: 3343 Filed: 06/17/20 4 of 4. PageID #: 495689




conducted appropriately and fairly. Further, the fact that ABDC reached a settlement in Track One

in October 2019 does not divest the Court of jurisdiction to address a possible violation of ABDC’s

discovery obligations.

         On the present papers, the Plaintiffs have not convinced the Court that sanctions are

warranted, but neither has ABDC convinced the Court that it did nothing wrong. Accordingly, the

Court ORDERS ABDC to file by Wednesday, July 1, 2020, a supplemental response to the 110

documents identified by Plaintiffs. Regarding each document, ABDC shall state: (i) the date the

document was created; (ii) the date the document was produced in the MDL; (iii) the date(s) the

document was disclosed in other proceeding(s) and identity of the proceeding(s); (iv) whether the

document falls within Category One, and if not, why not; (v) why the document was not produced

in Track One; (vi) whether the document is in the custodial file of a witness deposed in Track One;

and (vii) whether the document included agreed search terms. ABDC’s supplemental response

should not include any additional argument and should be limited only to the information listed

above.

                IT IS SO ORDERED.




                                                 /s/ Dan Aaron Polster_June 17, 2020_
                                                 DAN AARON POLSTER
                                                 UNITED STATES DISTRICT JUDGE




                                                4
